Citation Nr: 0829821	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-00 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from March 1957 to February 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

Bilateral hearing loss did not begin in service and is not 
otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3,159 3.303, 3.304, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  
The RO provided the appellant pre-adjudication notice by 
letters dated in March and April 2006.  

VA has obtained service medical records and obtained medical 
opinions as to the etiology and severity of disabilities.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a) 
(2007).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87 (1992).  The regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.

Discussion

The veteran contends that he suffers hearing loss as a result 
of noise exposure in service.  He reports that his military 
occupation as a crew chief exposed him to the noise of 
aircraft engines.  His Form DD214 confirms that he was an 
aircraft maintenance specialist.  

The veteran's service medical records show that at enlistment 
his hearing was found to be 15/15 for whispered and spoken 
voice, in both ears.  15/15 is normal.  Smith v. Derwinski, 2 
Vet. App. 137 (1992).  Frequency specific audiometric 
thresholds were not assessed at that time.

The record shows that the veteran underwent periodic 
audiologic evaluations as part of a hearing conservation 
program.  In June 1958, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
20 (30)
10 (20)
5 (10)
LEFT
0 (15)
10 (20)
10 (20)
15 (25)
15 (20)

In June 1965, the veteran's pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
10 (20)
10 (20)
10 (15)
LEFT
5 (20)
0 (10)
10 (20)
15 (25)
10 (15)

Speech recognition ability was not noted in either 
examination.

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

At the veteran's separation physical examination in December 
1968, his pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
0
0
Speech recognition ability was not assessed.  The veteran 
reported that he had no history of hearing loss, and the 
examiner did not find any ear problems or hearing loss.  

The veteran underwent a VA audiologic examination in October 
2006.  He reported that he had worked in service as an 
aircraft mechanic and had seldom used hearing protection.  
Following service, he had a series of civilian jobs in which 
he was exposed to noise from aircraft engines and heavy 
equipment without utilizing ear protection.  The veteran 
reported a 20-year history of progressive bilateral hearing 
loss.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
35
LEFT
20
20
30
40
40

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  

The examiner diagnosed bilateral, minimal, high frequency 
sensorineural hearing loss, with normal audiometric 
thresholds present for rating purposes in the right ear.  The 
examiner reviewed the claims folder and noted that the 
service medical records were negative for hearing loss 
incurred on active duty.  In a November 2006 addendum, the 
examiner stated that hearing loss caused by noise exposure 
occurs at the time of exposure and not years later, and he 
the concluded that the veteran's current hearing disability 
is therefore not related to his service.  

After carefully evaluating the relevant evidence, the Board 
has determined that the veteran's hearing loss is not related 
to his service.  The evidence shows that, while the veteran's 
high-frequency hearing in his right ear is diminished, it is 
not so severe as to constitute a hearing loss disability 
under 38 C.F.R. § 3.385.  

The veteran does have a current left ear hearing disability 
as defined by VA regulations.  However, there is no evidence 
that this disability began in service.  His service medical 
records indicate that his hearing was normal at separation 
and he did not complain of hearing loss or other ear 
problems.  The evidence of record does not indicate that the 
veteran reported hearing loss at any time after his active 
service, until he filed his VA claim in February 2006.  The 
earliest diagnosis of a hearing disability is at the VA 
examination in October 2006, many years after service.  That 
there is no record of complaint of or treatment for hearing 
loss for many years after service weighs against a finding of 
service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, the only medical opinion of record 
as to the etiology of the veteran's hearing loss expressly 
rejects a causal relationship between the hearing disability 
and his time in service.  Without a medical opinion linking 
the veteran's current disability to his service, there is no 
basis for granting service connection.  

In his May 2007 statement, the veteran's representative 
argues that hearing loss was present in service.  
Specifically, he alleges that the audiograms conducted in 
June 1958 and June 1965 show that the veteran had mild 
hearing loss.  The Board acknowledges that those examinations 
show that the veteran had somewhat diminished aural acuity at 
those times as compared to the audiologic findings of his 
separation examination.  Furthermore, in June 1958, the 
veteran's pure tone threshold at 2000 Hz in his right ear was 
30 decibels (when converted to ISO-ANSI standards), and on 
both tests, his pure tone threshold at 3000 Hz was 25 
decibels in his left ear.  Although the veteran's hearing in 
service did not meet the requirements of a hearing loss 
disability as defined by 38 C.F.R. § 3.385, the Board 
acknowledges that the threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See Hensley, 5 Vet. App. at 
157.

Despite these threshold shifts in service, the veteran's 
hearing was found to be normal in both ears at his separation 
physical examination.  A hearing loss disability was not 
diagnosed until more than 38 years after the end of his 
active service.  Thus, the record as a whole does not show 
that the veteran developed a chronic hearing loss disability 
in service.  Id. at 159-60.

The Board acknowledges the veteran's contention that his 
hearing loss is due to noise exposure in service.  Although 
the veteran is competent to describe his symptoms, as a 
layperson his opinion does not constitute competent medical 
evidence of causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


